Exhibit 10.51

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED

EMPLOYMENT AND NONCOMPETITION AGREEMENT

THIS IS AN AMENDMENT (the “Amendment”) TO THE AMENDED AND RESTATED EMPLOYMENT
AND NONCOMPETITION AGREEMENT dated January 28, 2010 (the “Agreement”) between
Blackbaud, Inc., a Delaware corporation (the “Company”), and Marc Chardon
(“Executive”) that is made and entered into by the Company and Executive. Unless
otherwise specified, all capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Agreement.

RECITALS

WHEREAS, the Company and Executive wish to amend the Agreement to require the
Company’s Board to confirm the Agreement’s renewal annually after the Initial
Term and provide for a discretionary Performance-Based Equity Bonus and clawback
of Executive’s incentive-based compensation in certain circumstances;

WHEREAS, the parties desire to amend the Agreement to clarify the exemptions
from, or compliance with, Section 409A of the Internal Revenue Code of 1986 and
the most recent regulations and guidance thereunder (the “Code”) with respect to
certain nonvested amounts, to clarify the operation of the modified cutback
relating to Code Sections 280G and 4999 and to delete the gross-up provisions
relating to Code Section 409A; and

WHEREAS, the parties intend that the Agreement, other than as amended hereby,
shall continue in effect;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the parties set forth herein, and for payment to Executive of
$500.00 and other good and valuable consideration, the receipt and sufficiency
of which are acknowledged, IT IS HEREBY AGREED AS FOLLOWS:

 

  1. The second and third sentences of Section 1 of the Agreement are deleted in
their entirety and replaced with the following sentences:

“The Company’s Board of Directors (or a committee thereof) may elect to renew
the term of this Agreement for successive one (1) year terms, which terms will
run from January 1st to December 31st annually (each a “Renewal Term”), upon
written notice provided to Executive at least ninety (90) days in advance of the
expiration of the Initial Term or Renewal Term. In the event the Company elects
to renew this Agreement prior to the expiration of the Initial Term or any
Renewal Term, the Executive may elect not to renew this Agreement by providing
no less than sixty (60) days advance written notice of his intention not to
renew the Agreement. In the event the Company elects not to renew this Agreement
prior to the expiration of the Initial Term or any Renewal Term, the Company
will provide notice to that effect to the Executive at least ninety (90) days
prior to the expiration of the Initial Term or Renewal Term as the case may be.”



--------------------------------------------------------------------------------

  2. The following last sentence is added to Section 3.3c of the Agreement:

“In addition, the Company and Executive agree that the Company shall pay
Executive’s attorneys directly for Executive’s legal expenses up to a maximum of
$25,000 incurred in connection with the negotiation and drafting of Amendment
No. 1 to this Agreement (“Amendment No. 1”).”

 

  3. Section 3.3g of the Agreement is deleted in its entirety and new
Section 3.3g is substituted for it as follows:

“g. The Company will award Executive an annual performance-based equity bonus
payable in restricted stock units (or cash if the Company does not then have
sufficient shares reserved under a stock plan) (each a “Performance-Based Equity
Bonus”) with a value between zero and $1,000,000 (and with a target value of
$500,000). The actual value of each Performance-Based Equity Bonus, if any, will
be determined by the Board (or a committee thereof) in its sole discretion
(except as such discretion is limited by the provisions of this Section 3.3(g))
during the Company’s regular executive compensation review process. If a
Performance-Based Equity Bonus granted to the Executive pursuant hereto contains
multiple performance periods, the number of restricted stock units targeted to
vest for each performance period shall be equal. The number of restricted stock
units for each Performance-Based Equity Bonus, if any, will be determined by
dividing the value of the Performance-Based Equity Bonus by the value of one
share of the Company’s common stock. The value of one share of the Company’s
common stock will be determined as if its price were the average closing sales
price of the Company’s common stock for the thirty (30) trading days preceding
the grant date as quoted on the stock exchange on which the Company’s common
stock is then traded. Each restricted stock unit will be exchangeable for one
share of the Company’s common stock upon the vesting of such restricted stock
unit. Such restricted stock units, if any, will be granted within thirty
(30) calendar days following the determination of the Performance-Based Equity
Bonus by the Board (or a committee thereof), but such restricted stock units, if
any, with respect to each calendar year will be granted during the month of
November of the prior calendar year, and, notwithstanding anything in this
Agreement to the contrary, the restricted stock units shall be governed solely
by the terms and conditions of the performance stock award agreements between
Executive and the Company.”

 

  4. The last sentence of the final paragraph of Section 3.3 of the Agreement is
deleted in its entirety and replaced with the following sentence:

“The Company covenants and agrees that the terms of each restricted stock
agreement, stock appreciation rights agreement and performance stock award
agreement between Executive and the Company evidencing a Restricted Stock Bonus,
Stock Appreciation Rights and/or a Performance-Based Equity Bonus will be in all
respects consistent with the terms of this Agreement.”

 

2



--------------------------------------------------------------------------------

  5. Section 3.4 is added to the Agreement as follows:

“3.4 Clawback Provision. Executive agrees to promptly return to the Company any
and all incentive-based compensation Executive received from the Company to the
extent the Company is entitled or required to recover such amounts by the terms
of (i) any Company clawback or recoupment policy (as adopted, amended,
implemented, and interpreted by the Company from time to time) which relates to
the clawback or recoupment of incentive-based compensation which was paid to
Executive on the basis of revenues, net income, cash flow or other financial
parameters relating to the Company’s financial performance which were
subsequently determined by the Company’s independent auditors to have been
materially inaccurate, (ii) Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 (as may be amended) and any implementing rules
and regulations promulgated thereunder, and/or (iii) Section 304 of the Sarbanes
Oxley Act of 2002 (as may be amended) and any implementing rules and regulations
promulgated thereunder.”

 

  6. The phrase “Stock Appreciation Rights Bonus” in Section 4.4b(iv) of the
Agreement is deleted in its entirety and replaced with “Performance-Based Equity
Bonus.”

 

  7. Section 4.4c of the Agreement is deleted in its entirety and new
Section 4.4c is substituted for it as follows:

“c. A reduction in Executive’s then Base Salary, Bonus Compensation opportunity,
Restricted Stock Bonus opportunity, Performance-Based Equity Bonus opportunity,
or other compensation described in Section 3.3 hereof, or a material reduction
of any material employee benefit or perquisite enjoyed by him (other than as
consented to in writing by Executive);”.

 

  8. Sections 5.2(a), (b), (c) and (d) of the Agreement are deleted in their
entirety and new Sections 5.2(a), (b), (c) and (d) are substituted for them as
follows:

“(a) The Company will make a lump-sum payment equal to a pro rata share (based
upon the number of days in the year of termination through his termination date
relative to 365) of Executive’s annual target Bonus Compensation at the rate in
effect on the termination date, less any required taxes and withholdings,
payable on the sixty-eighth (68th) day following the termination date;

(b) The Company will continue paying Executive his annual Base Salary at the
rate in effect on the termination date, less any required taxes and
withholdings, for a period of twenty four (24) months after the termination
date, except that the first payment shall be made on the sixty-eighth (68th) day
following the termination date and such first payment shall include all payments
that would otherwise have been made between the date of termination and the
first payment date;

 

3



--------------------------------------------------------------------------------

(c) To the extent that the Company’s health benefit plans allow for Executive’s
continued participation in such plans after termination of employment and to the
extent that continuing such participation would satisfy the requirements of Code
Sections 105 and 106 such that the benefits or reimbursements are not includable
in income, the Company will continue Executive’s participation in the Company’s
health benefit plans at the same level and cost (including spousal and dependent
coverage) as applies to similarly situated employed executive officers for a
period of eighteen (18) months after the termination date or until Executive is
eligible (following expiration of any applicable waiting periods) for equivalent
health benefits from another employer, whichever is sooner. To the extent that
the Company’s health benefit plans do not allow for Executive’s continued
participation in such plans after termination of employment or to the extent
that continuing such participation would not satisfy the requirements of Code
Sections 105 and 106 such that the benefits or reimbursements would be
includable in income, the Company agrees to reimburse Executive with taxable
payments for the cost of continuing coverage (including spousal and dependent
coverage) under the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 as amended (“COBRA”) for a period of (18) months after the
termination date; provided, however, that such reimbursement will be conditioned
upon Executive’s timely election of continued coverage under COBRA, and the
first reimbursement shall be made on the sixty-eighth (68th) day following the
termination date and such first reimbursement shall include reimbursement for
all premiums that were due between the date of termination and the first
reimbursement date and thereafter each reimbursement shall be made in the month
that the related COBRA premium is due;

(d) (i) Executive will be entitled to twelve (12) months acceleration of the
vesting of any then-unvested stock options, stock appreciation rights and
restricted stock granted to Executive pursuant to this Agreement, and/or the
Original Agreement or pursuant to any other written agreement between Executive
and the Company, such that all of Executive’s stock options, stock appreciation
rights and restricted stock will be vested on Executive’s termination date as if
Executive’s termination date were twelve (12) months later. All of Executive’s
stock options, stock appreciation rights and restricted stock which remain
unvested after giving effect to the acceleration provided for in the preceding
sentence, will be forfeited as of the termination date. Executive will have two
(2) years after termination of employment with the Company to exercise all of
Executive’s vested stock appreciation rights granted hereunder. Pursuant to
Executive’s equity award agreements, Executive will have 90 days after
termination of employment with the Company to exercise all of Executive’s vested
stock appreciation rights not granted hereunder and 180 days after termination
of employment with the Company to exercise all of Executive’s vested stock
options. In no event shall Executive be able to exercise any equity awards later
than the specified expiration dates of such awards; and

 

4



--------------------------------------------------------------------------------

    (ii) Executive will be entitled to vesting of any then-unvested restricted
stock units which are included in any performance-based equity awards granted to
the Executive pursuant to this Agreement or any other written agreement between
Executive and the Company, but only if and to the extent that such unvested
restricted stock units would have vested if the Executive had continued
employment with the Company until the end of the first performance period which
ends after his termination of employment. Any such vesting of unvested
restricted stock awards shall become effective at the end of the first
performance period which ends after his termination of employment as aforesaid.”

 

  9. Sections 5.3(a) and (b) of the Agreement are deleted in their entirety and
new Sections 5.3(a) and (b) are substituted for them as follows:

“(a) The Company will provide Executive with the severance payments, benefits
and entitlements described in Subsections 5.2(a)-(c). In addition to those
payments and benefits, any then-unvested stock options, restricted stock units,
restricted stock and/or stock appreciation rights granted to Executive pursuant
to this Agreement and/or the Original Agreement or pursuant to any other written
agreement between the Company and Executive will immediately be vested (at
target and without regard to the achievement of any performance goals associated
therewith in the case of performance-based equity awards).

(b) Notwithstanding anything to the contrary in this Agreement, in any other
agreement between Executive and the Company or in any plan maintained by the
Company or any affiliate, if there is a 280G Change in Control (as defined in
Paragraph (7) below), the following rules shall apply:

(1) Except as otherwise provided in Paragraph (2) below, if it is determined in
accordance with Paragraph (4) below that any portion of the Payments (as defined
in Paragraph (7) below) that otherwise would be paid or provided to Executive or
for his benefit in connection with the 280G Change in Control would be subject
to the excise tax imposed under Section 4999 of the Code (“Excise Tax”), then
such Payments shall be reduced by the smallest total amount necessary in order
for the aggregate present value of all such Payments after such reduction, as
determined in accordance with the applicable provisions of Section 280G of the
Code and the regulations issued thereunder, not to exceed the Excise Tax
Threshold Amount (as defined in Paragraph (7) below).

(2) No reduction in any of Executive’s Payments shall be made pursuant to
Paragraph (1) above if it is determined in accordance with Paragraph (4) below
that the After-Tax Amount of the Payments payable to Executive without such
reduction would exceed the After-Tax Amount of the reduced Payments payable to
him in accordance with Paragraph (1) above. For purposes of the foregoing, the
“After-Tax Amount” of the Payments, as computed with, and as computed without,
the reduction provided for under Paragraph (1) above, shall mean the amount of
the Payments, as so computed, that the Executive would retain after payment of
all taxes (including without limitation any federal, state or local income
taxes, the Excise Tax or any other excise taxes, any Medicare or other
employment taxes, and any other taxes) imposed on such Payments in the year or
years in which payable.

 

5



--------------------------------------------------------------------------------

(3) Any reduction in Executive’s Payments required to be made pursuant to
Paragraph (1) above (the “Required Reduction”) shall be made as follows: first,
any Payments that became fully vested prior to the 280G Change in Control and
that pursuant to paragraph (b) of Treas. Reg. §1.280G-1, Q/A 24 are treated as
Payments solely by reason of the acceleration of their originally scheduled
dates of payment shall be reduced, by cancellation of the acceleration of their
dates of payment to the extent that would not result in Executive being subject
to a tax under Code Section 409A; second, any severance payments or benefits,
performance-based cash or performance-based equity incentive awards, or other
Payments, in all cases the full amounts of which are treated as contingent on
the 280G Change in Control pursuant to paragraph (a) of Treas. Reg. §1.280G-1,
Q/A 24, shall be reduced; and third, any cash or equity incentive awards, or
nonqualified deferred compensation amounts, that vest solely based on
Executive’s continued service with the Company, and that pursuant to paragraph
(c) of Treas. Reg. §1.280G-1, Q/A 24 are treated as contingent on the 280G
Change in Control because they become vested as a result of the 280G Change in
Control, shall be reduced, first by cancellation of any acceleration of their
originally scheduled dates of payment (if payment with respect to such items is
not treated as automatically occurring upon the vesting of such items for
purposes of Section 280G and to the extent that cancellation of acceleration of
dates of payment would not result in Executive incurring a tax under Code
Section 409A) and then, if necessary, by canceling the acceleration of their
vesting. In each case, the amounts of the Payments shall be reduced in the
inverse order of their originally scheduled dates of payment or vesting, as
applicable, and shall be so reduced only to the extent necessary to achieve the
Required Reduction.

(4) A determination as to whether any Excise Tax is payable with respect to
Executive’s Payments and if so, as to the amount thereof, and a determination as
to whether any reduction in Executive’s Payments is required pursuant to the
provisions of Paragraphs (1) and (2) above, and if so, as to the amount of the
reduction so required, shall be made by no later than fifteen (15) days prior to
the closing of the transaction or the occurrence of the event that constitutes
the 280G Change in Control, or as soon thereafter as administratively
practicable. Such determinations, and the assumptions to be utilized in arriving
at such determinations, shall be made by an accountant or tax professional (the
“Tax Advisor”) selected by the Company. The Tax Advisor may be an employee,
attorney or consultant of the Company, and all fees and expenses of the Tax
Advisor shall be borne and directly paid solely by the Company. The Tax Advisor
shall provide a written report of its determinations, including detailed
supporting calculations, both to Executive and to the Company. Except as
otherwise provided below in this Paragraph or Paragraph (5) or Paragraph (6),
the determinations made by the Tax Advisor pursuant to this Paragraph (4) shall
be binding upon Executive and the Company. If Executive questions or disputes
any

 

6



--------------------------------------------------------------------------------

of the determinations made by the Tax Advisor and Executive and the Company are
unable to resolve Executive’s questions or disputes to Executive’s satisfaction
within fifteen (15) days after Executive gives notice to the Company of his
questions or disputes, Executive and the Company shall jointly appoint an
independent accountant (the “Accountant”), whose fees and expenses shall be
equally borne and directly paid by the Company and the Executive, to review the
determinations made by the Tax Advisor, to modify those determinations as
necessary, and to deliver a written report of any modifications, including
detailed supporting calculations. If Executive and the Company cannot agree on
the individual accountant or firm to serve as Accountant, then Executive and the
Company shall each select one individual accountant or accounting firm and those
two shall jointly select the individual or accounting firm to serve as the
Accountant. Except as otherwise provided in Paragraph (5) or Paragraph
(6) below, the determinations made by the Accountant pursuant to this Paragraph
(4) shall be binding upon Executive and the Company.

(5) If, notwithstanding (i) any determination made pursuant to Paragraph
(4) above that a reduction in Executive’s Payments is not required pursuant to
Paragraph (1) above or (ii) any reduction in Executive’s Payments made pursuant
to Paragraph (1) above, the Internal Revenue Service (“IRS”) subsequently
asserts that Executive is liable for Excise Tax with respect to such Payments,
the Payments then remaining to be paid or provided to Executive shall be reduced
as provided in Paragraphs (1) and (2) above or shall be further reduced as
provided in Paragraph (1) above, and (if still necessary after such reduction or
further reduction) any Payments already made to Executive shall be repaid to the
Company, to the extent necessary to eliminate the Excise Tax asserted by the IRS
to be payable by Executive. Any such reduction or further reduction or repayment
(A) shall be made only if the IRS agrees that such reduction or further
reduction or repayment will be effective to avoid the imposition of any Excise
Tax with respect to Executive’s Payments as so reduced or repaid and agrees not
to impose such Excise Tax against Executive if such reduction or further
reduction or repayment is made, and (B) shall be made in the manner described in
Paragraph (3) above.

(6) Notwithstanding anything to the contrary in the foregoing provisions of this
Subsection (b), if (i) Executive’s Payments have been reduced pursuant to
Paragraph (1) above and the IRS nevertheless subsequently determines that Excise
Tax is payable with respect to Executive’s Payments, and (ii) if the After-Tax
Amount of the Payments payable to Executive, determined without any further
reduction or repayment as provided in Paragraph (5) above, and without any
initial reduction as provided in Paragraph (1) above, would exceed the After Tax
Amount of the Payments payable to him as reduced in accordance with Paragraph
(1), then (A) no such further reduction or repayment shall be made with respect
to Executive’s Payments pursuant to Paragraph (5) above, and (B) the Company
shall pay to Executive an amount equal to the reduction in Executive’s Payments
that was initially made pursuant to Paragraph (1). Such amount shall be

 

7



--------------------------------------------------------------------------------

paid to Executive in a cash lump sum by no later than (i) the 15th day of the
third month following the close of the calendar year in which the IRS makes its
final determination that Excise Tax is due with respect to Executive’s Payments,
provided that by such day Executive has paid the Excise Tax so determined to be
due, or (ii) if later, the day that such amount would have been paid without
regard to Paragraph (1) above.

(7) For purposes of the foregoing, the following terms shall have the following
respective meanings:

(i) “280G Change in Control” shall mean a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company, as determined in accordance with Section 280G(b)(2) of
the Code and the regulations issued thereunder.

(ii) “Payment” shall mean any payment or benefit in the nature of compensation
that is to be paid or provided to Executive or for his benefit in connection
with a 280G Change in Control, to the extent that such payment or benefit is
“contingent” on the 280G Change in Control within the meaning of Section 280G
(b) (2) (A) (i) of the Code and the regulations issued there under.

(iii) “Excise Tax Threshold Amount” shall mean an amount equal to (x) three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations issued thereunder, less (y) $1,000.”

 

  10. The last sentence in Section 5.4 of the Agreement is deleted in its
entirety and replaced with the following sentence:

“In addition, all unexercised stock options and stock appreciation rights,
whether vested or unvested, will immediately terminate upon Executive’s
termination for Cause and all unvested restricted stock and restricted stock
units held by Executive will be forfeited immediately upon such termination.”

 

  11. The second sentence in Section 5.5 of the Agreement is deleted in its
entirety and replaced with the following sentence:

“In addition, all of Executive’s then-unvested stock options and stock
appreciation rights will immediately terminate upon such termination of
Executive and all of Executive’s unvested restricted stock and restricted stock
units will be forfeited immediately upon such termination.”

 

  12. Sections 5.7(a)(i) and (ii) of the Agreement are deleted in their entirety
and new Sections 5.7(a)(i) and (ii) are substituted for them as follows:

 

8



--------------------------------------------------------------------------------

“(i) The Company will pay Executive an amount equal to one (1) times his annual
Base Salary in effect at the termination date, of which the Company will pay
within sixty-eight (68) days following the termination date a lump sum equal to
the maximum amount thereof that constitutes separation pay upon involuntary
separation from service under Treas. Regs. Section 1.409A-1(b)(9)(iii), less any
required taxes and withholdings, and the Company will pay the remainder of such
amount which does not constitute separation pay upon involuntary separation from
service under Treas. Regs. Section 1.409A-1(b)(9)(iii), less any required taxes
and withholdings, in substantially equal installments over the same period of
months after the termination date that the payments constituting nonqualified
deferred compensation in Section 5.2(b) would be paid; and

(ii) All of Executive’s then-unvested stock options and stock appreciation
rights will immediately terminate upon such termination of Executive and all of
Executive’s unvested restricted stock and restricted stock units will be
forfeited immediately upon such termination. Executive will have twenty-four
(24) months after termination of employment with the Company (but in no event
later than any specified expiration date of such stock options or stock
appreciation rights) to exercise any and all vested stock options and stock
appreciation rights granted hereunder; thereafter, any unexercised options and
stock appreciation rights will terminate.”

 

  13. Section 21 of the Agreement is deleted in its entirety and a new
Section 21 is substituted for it as follows:

 

  “21. Section 409A.

(a) It is intended that this Agreement and the payments hereunder will, to the
fullest extent possible, be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively, “Section 409A”),
and the Agreement shall be interpreted to that end to the fullest extent
possible. In this regard, it is intended that the severance pay in
Section 5.2(a) be exempt from Section 409A as a short-term deferral under Treas.
Regs Section 1.409A-1(b)(4) and the maximum amount of severance pay possible in
Sections 5.2(b) and 5.7(a)(1) be exempt from Section 409A as separation pay upon
involuntary separation from service under Treas. Regs.
Section 1.409A-1(b)(9)(iii). However, to the extent that any payment or benefit
(or portion thereof) provided pursuant to this Agreement is determined to be
subject to Section 409A, this Agreement shall be interpreted in a manner that
complies with Section 409A to the fullest extent possible. In furtherance
thereof, if payment or provision of any amount or benefit hereunder at the time
specified in this Agreement would subject such amount or benefit to any tax
under Section 409A, the payment or provision of such amount or benefit shall be
postponed to the earliest commencement date on which the payment or the
provision of such amount or benefit could be made without incurring such tax
(including paying any severance that is delayed in a lump sum upon the earliest
possible payment date which is consistent with Section 409A). In addition, to

 

9



--------------------------------------------------------------------------------

the extent that any regulations or guidance issued under Section 409A (after
application of the previous provision of this paragraph) would result in
Executive being subject to the payment of interest or any additional tax under
Section 409A, the Company and Executive agree, to the extent reasonably
possible, to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Section 409A, which amendment shall have the
least possible economic effect on Executive as reasonably determined in good
faith by the Company and Executive.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered separation pay upon involuntary
separation from service under Treas. Regs. Section 1.409A-1(b)(9)(iii) or
nonqualified deferred compensation under Section 409A upon or following a
termination of employment, unless such termination is also a “separation from
service” within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. For purposes of any such
provision of this Agreement relating to any such payments or benefits,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(c) Notwithstanding anything to the contrary in this Agreement, if at the time
of Executive’s separation from service from the Company: (a) the Company has
stock which is publicly-traded on an established securities market and
(b) Executive is a “specified employee” within the meaning of Section 409A, then
no payment, compensation, benefit or entitlement payable or provided to the
Executive in connection with his separation from service that is determined, in
whole or in part, to constitute a payment of nonqualified deferred compensation
within the meaning of Section 409A shall be paid or provided to Executive before
the earlier of (i) Executive’s death or (ii) the day that is six (6) months
after the date of his separation from service date (the “New Payment Date”). The
aggregate of any payments, compensation, benefits and entitlements that
otherwise would have been paid to Executive during the period between the date
of his separation from service date and the New Payment Date shall be paid to
Executive in a lump sum on such New Payment Date. Thereafter, any payments,
compensation, benefits and entitlements that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits that are not excluded from the Executive’s
taxable income and are nonqualified deferred compensation subject to
Section 409A, then except as permitted by Section 409A (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; (ii) the amount of expenses eligible for

 

10



--------------------------------------------------------------------------------

reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year; and (iii) such payments shall be made, as
soon as practicable, but in any case on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.

(e) The parties neither intend nor expect the compensation under this Agreement
to be subject to taxation, interest and/or penalties under Section 409A (or any
comparable successor section, referred to collectively as the “Section 409A
Tax”), and the Company and the Executive expect that there is not any basis for
the IRS to assess the Section 409A Tax against Executive as a result of any
payments, reimbursements or benefits that have become vested or that the Company
has provided to Executive to the date of Amendment No. 1. Although the parties
do not believe that the Agreement requires correction under Internal Revenue
Service Notice 2010-6, as modified by Notice 2010-80, out of an abundance of
caution, the Company and the Executive agree to follow all required procedures
set forth in Internal Revenue Service Notice 2010-6, as modified by Notice
2010-80, for the relief from current income inclusion and the Section 409A Tax
available under such notices to apply to the Agreement, as amended by Amendment
No. 1, and in connection therewith to report adoption of a fixed payment date
for separation payments conditioned upon execution of a release by the Executive
as described in Section 5. Further, if Executive becomes subject to inquiry or
audit by the IRS with respect to issues under Section 409A, or the IRS assesses
the 409A Tax against Executive, following the date of execution of Amendment
No. 1 with respect to any payments, reimbursements or benefits that have become
vested or that the Company has provided to Executive under the Agreement as
amended by Amendment No. 1, the Company shall pay Executive’s reasonable
attorneys’ and accountants’ fees and expenses incurred in connection with review
by the IRS of the Agreement as amended, or if and to the extent applicable, in
contesting the assessment of the 409A Tax. Notwithstanding the foregoing, the
payments required by this Subsection (e) shall be subject to the provisions of
Section 5.3(b).”

 

  14. The first sentence of the third paragraph of the cover letter in Exhibit C
of the Agreement is deleted in its entirety and replaced with the following
sentence:

“If you agree with the terms of the enclosed Agreement and wish to receive the
severance benefits described in this Agreement, you must sign and date the
enclosed Agreement and return the signed and dated copy to Blackbaud’s Vice
President of Human Resources by hand delivery or by depositing it in the U.S.
mail in the enclosed self-addressed, stamped envelope by the close of business
on the sixtieth (60th) day after the date of termination of employment.”

 

11



--------------------------------------------------------------------------------

  15. Sections 2a, 2b, 2c and 2d of the Separation Agreement and Release of
Claims in Exhibit C of the Agreement are deleted in their entirety and replaced
with the following new Sections 2a, 2b, 2c and 2d:

“a. Blackbaud will make a lump-sum payment equal to a pro rata share (based upon
the number of days in the year of termination through his Separation Date
relative to 365) of Employee’s annual target Bonus Compensation at the rate in
effect on the Separation Date, less any required taxes and withholdings, payable
on the sixty-eighth (68th) day following the Separation Date;

b. Blackbaud will continue paying Employee his annual Base Salary at the rate in
effect on the Separation Date, less any required taxes and withholdings, for a
period of twenty four (24) months after the Separation Date, except that the
first payment shall be made on the sixty-eighth (68th) day following the
Separation Date and such first payment shall include all payments that would
otherwise have been made between the Separation Date and the first payment date;

c. To the extent that Blackbaud’s health benefit plans allow for Employee’s
continued participation in such plans after termination of employment and to the
extent that continuing such participation would satisfy the requirements of Code
Sections 105 and 106 such that the benefits or reimbursements are not includable
in income, Blackbaud will continue Employee’s participation in Blackbaud’s
health benefit plans at the same level and cost (including spousal and dependent
coverage) as applies to similarly situated employed executive officers for a
period of eighteen (18) months after the Separation Date or until Employee is
eligible (following expiration of any applicable waiting periods) for equivalent
health benefits from another employer, whichever is sooner. To the extent that
Blackbaud’s health benefit plans do not allow for Employee’s continued
participation in such plans after termination of employment or to the extent
that continuing such participation would not satisfy the requirements of Code
Sections 105 and 106 such that the benefits or reimbursements would be
includable in income, Blackbaud agrees to reimburse Employee with taxable
payments for the cost of continuing coverage (including spousal and dependent
coverage) under the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 as amended (“COBRA”) for a period of (18) months after the
Separation Date; provided, however, that such reimbursement will be conditioned
upon Employee’s timely election of continued coverage under COBRA, and the first
reimbursement shall be made on the sixty-eighth (68th) day following the
Separation Date and such first reimbursement shall include reimbursement for all
premiums that were due between the Separation Date and the first reimbursement
date and thereafter each reimbursement shall be made in the month that the
related COBRA premium is due;

 

12



--------------------------------------------------------------------------------

d. (i) Employee will be entitled to twelve (12) months acceleration of the
vesting of any then-unvested stock options, stock appreciation rights and
restricted stock granted to Employee pursuant to the Employment Agreement,
and/or the Original Agreement or pursuant to any other written agreement between
Employee and Blackbaud, such that all of Employee’s stock options, stock
appreciation rights and restricted stock will be vested on Employee’s Separation
Date as if Employee’s Separation Date were twelve (12) months later. All of
Employee’s stock options, stock appreciation rights and restricted stock which
remain unvested after giving effect to the acceleration provided for in the
preceding sentence, will be forfeited as of the Separation Date. Employee will
have two (2) years after termination of employment with Blackbaud to exercise
all of Employee’s vested stock appreciation rights granted under the Employment
Agreement. Pursuant to Employee’s equity award agreements, Employee will have 90
days after termination of employment with Blackbaud to exercise all of
Employee’s vested stock appreciation rights not granted under the Employment
Agreement and 180 days after termination of employment with Blackbaud to
exercise all of Employee’s vested stock options. In no event shall Employee be
able to exercise any equity awards later than the specified expiration dates of
such awards; and

    (ii) Employee will be entitled to vesting of any then-unvested restricted
stock units which are included in any performance-based equity awards granted to
the Employee pursuant to the Employment Agreement or any other written agreement
between Executive and the Company, but only if and to the extent that such
unvested restricted stock units would have vested if the Employee had continued
employment with Blackbaud until the end of the first performance period which
ends after his termination of employment. Any such vesting of unvested
restricted stock awards shall become effective at the end of the first
performance period which ends after his termination of employment as aforesaid.”

 

  16. Section 16 of the Separation Agreement and Release of Claims in Exhibit C
is deleted in its entirety and replaced with the following new Section 16:

“16. Section 409A.

The provisions of Section 21 of the Employment Agreement are incorporated herein
by reference and will continue to apply in accordance with their terms,
including without limitation, to any payments under this Agreement.”

 

  17. Except as specifically amended by this Amendment to the Agreement, the
Agreement is unchanged, and the Agreement as amended by this Amendment
represents the complete and final agreement of the parties and shall control
over any other prior verbal or written statement, representation or agreement by
the Company related to the subject matter hereof. This Amendment shall be
binding upon the parties hereto and may not be modified in any manner, except by
an instrument in writing of concurrent or subsequent date signed by duly
authorized representatives of the parties hereto.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment to the
Agreement effective as of December 13, 2011.

 

COMPANY: BLACKBAUD, INC. By:   /s/ Andrew Leitch Name:   Andrew Leitch Title:  
Chairman of the Board

 

EXECUTIVE:   /s/ Marc Chardon   Marc Chardon

 

14